Citation Nr: 0201787	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  01-02 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right wrist 
arthritis and carpal tunnel syndrome, as secondary to 
service-connected left hand nerve damage. 

2.  Entitlement to a rating in excess of 20 percent for left 
hand nerve damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B.B.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


REMAND

The veteran submitted a Form 9 in March 2000.  Although he 
did not check one of the boxes indicating whether or not he 
wanted a Board hearing, he did state on another area of the 
form "I would like to have a hearing about my left and right 
hand."  The Board sought clarification of the request in 
correspondence dated January 24, 2002.  The veteran replied 
and indicated that he wanted to attend a hearing before a 
Member of the Board at the RO.

Accordingly, further appellate consideration will be 
deferred; the case is REMANDED to the RO for the following 
development:

Appropriate action should be taken by the 
RO, in accordance with the appellant's 
request to schedule the appellant for a 
Travel Board hearing. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

